—Proceeding pursuant to CPLR article 78 to review a determination of the respondent New York City Board of Education, dated March 22, 1995, which (1) adopted the findings of an Administrative Law Judge, dated February 2, 1995, made after a hearing, that the petitioner had been properly served with a copy of the charges and notice of hearing, and that he had been absent without authorization from work since February 14, 1994, and (2) discharged him from his position as a purchasing agent.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
The record supports the discharge of the petitioner from his employment upon the findings of the Administrative Law Judge, inter alia, that the petitioner had been absent from work without authorization. The only evidence adduced at the *404hearing held pursuant to Civil Service Law § 75 showed that the petitioner had been absent from work without authorization since February 14, 1994, and that he failed to tender any acceptable excuse therefor. Further, the petitioner failed to attend the hearing or offer any proof on his own behalf, even though he was aware of the time and place that the hearing was to be held. Thus, we find that the respondent’s determination was supported by substantial evidence (see, 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176; see also, Matter of Barresi v Mahoney, 230 AD2d 906).
The petitioner’s remaining contentions are without merit. Pizzuto, J. P., Joy, Friedmann and Florio, JJ., concur.